                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 No. 7:16-CR-122-lBO


UNITED STATES OF AMERICA                      )
                                              )
V.                                            )                   ORDER
                                              )
LEWIS EDMOND ANDREWS, JR.                     )



       This cause comes before the Court on defendant's motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(l)(A). The government has responded and the matter is ripe for

ruling. For the reasons that follow, the motion is denied.

                                         BACKGROUND

       Defendant is currently serving a total sentence of 108 months ' imprisonment following

his plea of guilty to conspiracy to violate the Animal Welfare Act and distribution of a quantity

of heroin and aiding and abetting. [DE 358]. Defendant is further subject to three years of

supervised release following his term of incarceration.

       Defendant filed the instant motion seeking to modify his sentence based upon his health

and the current COVID-19 pandemic. Specifically, defendant is severely obese and has Type II

diabetes, chronic asthma, and chronic hypertension. Defendant also argues that as a forty-five

year old African American male he is at greater risk for COVID-19 illness, hospitalization, and

death. Defendant has served over half of his sentence, has completed ten adult continuing

education programs, and has incurred no infractions while incarcerated. His current projected

release date is August 6, 2024. Defendant argues that he has family support and plans to live

with his daughter if released.




          Case 7:16-cr-00122-BO Document 417 Filed 03/02/21 Page 1 of 4
          The government opposes defendant's motion. Although it concedes that defendant has

demonstrated extraordinary and compelling circumstances based upon his health conditions and

the current pandemic, it argues that the 18 U.S.C. § 3553(a) factors counsel against a

modification of defendant's sentence.

                                           DISCUSSION

          Subject to few exceptions, a sentence that has been imposed may not be modified. 18

U.S.C. § 3582(c). One exception to this general rule applies where a defendant qualifies for a

modification of his term of imprisonment, often referred to as compassionate release. 18 U.S.C.

§ 3582(c)(l)(A). Prior to the passage of the First Step Act on December 21, 2018, 1 the discretion

to file a motion for compassionate release under§ 3582(c)(l)(A) rested entirely with the Director

of the Bureau of Prisons (BOP). Section 603 of the First Step Act amended 18 U.S.C. §

3582(c)(l)(A) to provide that a defendant may request compassionate release from the

sentencing court after exhausting his administrative remedies.

          Compassionate release may be available to defendants where ( 1) extraordinary and

compelling circumstances warrant a reduction in the sentence or (2) a defendant who is serving a

sentenced imposed pursuant to 18 U.S.C. § 3559(c) is at least seventy years old and has served at

least thirty years in prison. 18 U.S.C. §§ 3582(c)(l)(A)(i)-(ii). When reducing a term of

imprisonment via compassionate release, a court "may impose a term of probation or supervised

release with or without conditions that does not exceed the unserved portion of the original term

of imprisonment[.]" Id. § 3582(c)(l)(A).

          Congress has directed the United States Sentencing Commission to promulgate policy

statements describing "what should be considered extraordinary and compelling reasons" for

sentence reductions. 28 U.S.C. § 944(t). To that end, the Sentencing Commission has defined
1
    Pub. L. 115-391, 132 Stat. 5194.

                                                2

            Case 7:16-cr-00122-BO Document 417 Filed 03/02/21 Page 2 of 4
extraordinary and compelling reasons in terms of four categories of circumstances having to do

with a defendant's age, health, and family circumstances, as well as a catch-all provision.

U.S.S.G. § lBl.13, comment. n.1. But, because U.S.S.G. § lBl.13 applies expressly to the

Director of the Bureau of Prisons, the "consistency requirement simply is not implicated" as to

motions filed by defendants pursuant to § 3582(c)(l)(A) as recently amended by the First Step

Act. United States v. McCoy, 981 F.3d 271,281 (4th Cir. 2020) (internal quotation and alteration

omitted).

       In other words, until the Sentencing Commission updates its guidance, a district court is

authorized to independently determine whether extraordinary and compelling circumstances

exist, and its determination is not constrained by U.S.S.G. § lBl.13. Id at 281-84; see also

United States v. Zullo, 976 F.3d 228, 236 (2d Cir. 2020). In addition to considering whether

extraordinary and compelling circumstances are present, in order to determine that a reduction in

sentence is warranted, a court must further consider the 18 U.S.C. § 3553(a) factors. 18 U.S.C. §

3582(c)(l)(A).

       At the outset, the Court grants defendant's motion to deem his motion seeking

compassionate release as timely filed.

       Defendant has exhausted his administrative remedy and the Court agrees that his health

conditions which place him at high risk for severe COVID-19 illness constitute extraordinary

and compelling circumstances. 2 However, the § 3553(a) factors which the Court must consider

do not support that the sentence served to date is sufficient to provide just punishment for

defendant's offense, promote his respect for the law, or protect the public. The presentence

report describes the serious conduct at issue in this case. First, it describes in detail defendant's


2
  The Court thus does not consider any further grounds raised which defendant argues are
extraordinary and compelling

                                                 3
            Case 7:16-cr-00122-BO Document 417 Filed 03/02/21 Page 3 of 4
participation in a dog fighting enterprise. Sixty-four American Pitt Bull Terriers were ultimately

seized from defendant' s property, twenty-nine of which had to be euthanized. The presentence

report further describes in detail defendant's drug trafficking activities. This includes a recorded

conversation detailed in the government' s memorandum [DE 416] during which defendant

describes beating an individual who allegedly stole drugs from him. Although defendant does not

have a lengthy criminal history, this is outweighed by the severity of the conduct at issue in this

case.

        The Court has considered defendant's good conduct while incarcerated and his efforts to

better himself and prepare to be a productive citizen once released. Defendant's current behavior

and circumstances still fail to demonstrate to the Court that if he were released, even to home

confinement, the goals of sentencing articulated in § 3553(a)(2) would be satisfied. Accordingly,

the Court, in its discretion, denies defendant's motion.

                                          CONCLUSION

        For the foregoing reasons, defendant' s motion requesting that his motion and

memorandum in support of compassionate release be received as timely [DE 415] is GRANTED

and defendant's motion to modify sentence [DE 414] is DENIED.




SO ORDERED, this        J     day of   /vi~           , 2021.




                                            ~d¥-
                                              TERRENCE W. BOYLE
                                              UNITED STATES DISTRICT JUDGE




                                                 4

          Case 7:16-cr-00122-BO Document 417 Filed 03/02/21 Page 4 of 4
